                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE

   UNITED STATES OF AMERICA,                     )
                                                 )
                 Plaintiff,                      )
                                                 )
   v.                                            )      No.:   3:17-CR-37-TAV-DCP-6
                                                 )
   TOMICHAEL CARTER,                             )
                                                 )
                 Defendant.                      )


                         MEMORANDUM OPINION AND ORDER

          This matter is before the Court on defendant’s motion for compassionate release

   [Doc. 643]. The United States has filed a response in opposition [Doc. 690]. The matter

   is now ripe for adjudication. For the reasons set forth more fully below, defendant’s motion

   will be DENIED.

   I.     Background

          On August 17, 2017, defendant pleaded guilty to one count of conspiracy to

   distribute and possess with intent to distribute five (5) kilograms or more of cocaine

   [Docs. 167, 169]. Defendant received a total sentence of 72 months’ imprisonment,

   followed by five (5) years of supervised release [Doc. 500].

          Defendant is housed at Lexington FMC, which currently has zero (0) active cases

   of COVID-19 amongst the inmates, zero (0) active case amongst the staff, and 323 staff

   and 811 inmates have been vaccinated against COVID-19. COVID-19 Cases, Federal

   Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited July 19, 2021).

   Defendant is thirty-five (35) years old and medical records establish that he suffers from,


Case 3:17-cr-00037-TAV-DCP Document 707 Filed 07/21/21 Page 1 of 6 PageID #: 11582
   among other ailments, Type II diabetes, hypertension, and morbid obesity [Doc. 695].

   Defendant received his second dose of the Moderna COVID-19 vaccine on May 12, 2021

   [Doc. 694]. Defendant is scheduled for release on November 17, 2021. Inmate Locator,

   Federal Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited July 19, 2021).

   II.    Legal Standard

          A court generally lacks “the authority to change or modify [a sentence, once

   imposed,] unless such authority is expressly granted by statute.”          United States v.

   Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (citing United States v. Curry, 606 F.3d 323,

   326 (6th Cir. 2010)). The First Step Act of 2018’s amendment of § 3582(c)(1)(A) revised

   one such exception. First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239

   (2018). Prior to the First Step Act, a district court could grant relief under § 3582(c)(1)(A)

   only on motion of the Director of the Bureau of Prisons. Now a court may modify a

   defendant’s sentence upon a motion by a defendant if the defendant has exhausted all

   administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

   defendant’s behalf or after the lapse of thirty (30) days from the receipt of such a request

   by the warden of the defendant’s facility, whichever is earlier. 18 U.S.C. § 3582(c)(1)(A).

          If the defendant surmounts this preliminary hurdle, the Court may grant a sentence

   reduction “after considering the factors set forth in section 3553(a) to the extent that they

   are applicable” if it finds:

          (i) extraordinary and compelling reasons warrant such a reduction; or

          (ii) the defendant is at least 70 years of age, has served at least 30 years in
          prison, pursuant to a sentence imposed under section 3559(c), for the offense
                                                 2


Case 3:17-cr-00037-TAV-DCP Document 707 Filed 07/21/21 Page 2 of 6 PageID #: 11583
          or offenses for which the defendant is currently imprisoned, and a
          determination has been made by the Director of the Bureau of Prisons that
          the defendant is not a danger to the safety of any other person or the
          community, as provided under section 3142(g);

          and that such a reduction is consistent with applicable policy statements
          issued by the Sentencing Commission . . . .

   Id.

          If the exhaustion requirement is satisfied, courts must then follow the statute's three-

   step test:

          At step one, a court must “find[ ]” whether “extraordinary and compelling
          reasons warrant” a sentence reduction. At step two, a court must “find[ ]”
          whether “such a reduction is consistent with applicable policy statements
          issued by the Sentencing Commission.” The Commission’s policy statement
          on compassionate release resides in U.S.S.G. § 1B1.13. Thus, if § 1B1.13 is
          still “applicable,” courts must “follow the Commission’s instructions in
          [§ 1B1.13] to determine the prisoner's eligibility for a sentence modification
          and the extent of the reduction authorized.” At step three, “§ 3582(c)[(1)(A)]
          instructs a court to consider any applicable § 3553(a) factors and determine
          whether, in its discretion, the reduction authorized by [steps one and two] is
          warranted in whole or in part under the particular circumstances of the case.”

   United States v. Jones, 980 F.3d 1098, 1107-08 (6th Cir. 2020) (internal citations omitted).

   “In cases where incarcerated persons [as opposed to the Bureau of Prisons] file motions for

   compassionate release, federal judges may skip step two of the § 3582(c)(1)(A) inquiry

   and have full discretion to define ‘extraordinary and compelling’ without consulting the

   policy statement § 1B1.13.” Id. at 1111. In considering a compassionate release motion,

   “district courts may deny compassionate release motions when any of the three

   prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to address the others”




                                                 3


Case 3:17-cr-00037-TAV-DCP Document 707 Filed 07/21/21 Page 3 of 6 PageID #: 11584
   but must “address all three steps” if granting such a motion. United States v. Elias,

   984 F.3d 516, 519 (6th Cir. 2021).

   III.   Analysis

          A.     Section 3582(c)(1)(A)’s Preliminary Threshold to Relief: Exhaustion

          The Court examines first whether defendant has satisfied § 3582(c)(1)(A)’s

   exhaustion requirement, which is a mandatory prerequisite to consideration of a

   compassionate release request on the merits. United States v. Alam, 960 F.3d 831, 833–34

   (6th Cir. 2020). “When ‘properly invoked,’ mandatory claim-processing rules ‘must be

   enforced.’” Id. at 834 (quoting Hamer v. Neighborhood Hous. Servs. of Chi., 138 S. Ct.

   13, 17 (2017)). The only exceptions to such a mandatory claim-processing rule are waiver

   and forfeiture. Id. (citing United States v. Cotton, 535 U.S. 625, 630 (2002)).

          The United States concedes that defendant has satisfied the exhaustion requirement

   [Doc. 690]. Thus, the Court may consider the merits of defendant’s request.

          B.     Extraordinary and Compelling Reasons

          As noted above, the Court need not consider all three statutory prerequisites if any

   one would serve as a basis for denial. Elias, 984 at 519. In this instance, the Court finds

   that defendant has not established extraordinary and compelling reasons for compassionate

   release. In reaching this decision, the Court recognizes that it has discretion to determine

   what constitutes extraordinary and compelling reasons. United States v. Jones, 980 F.3d

   1098, 1111 (6th Cir. 2020).




                                                4


Case 3:17-cr-00037-TAV-DCP Document 707 Filed 07/21/21 Page 4 of 6 PageID #: 11585
          Defendant argues that his diabetes, high blood pressure, and high cholesterol place

   him at higher risk of death from COVID-19, and that this increased risk constitutes

   extraordinary and compelling reasons. The Court notes, however, that since filing his

   motion defendant has been fully vaccinated against COVID-19 [Doc. 694]. Courts may

   rely on CDC guidance when considering a motion for compassionate release. Elias, 984

   F.3d at 521 (“Relying on official guidelines from the CDC is a common practice in

   assessing compassionate-release motions.”). Although vaccinations may not provide

   perfect protection from COVID-19, they are among the best known methods of preventing

   infection and severe complications from the disease. CDC Real-World Study Confirms

   Protective Benefits of mRNA COVID-19 Vaccines, Ctrs. for Disease Control & Prevention

   (Mar. 29, 2021), https://bit.ly/2QOfr2A (“COVID-19 vaccines are highly effective in

   preventing SARS-CoV-2 infections in real-world conditions among . . . groups [that] are

   more likely than the general population to be exposed to the virus.”); Vaccine

   Effectiveness,   Ctrs.   for   Disease   Control    &    Prevention    (May     10,   2021),

   https://bit.ly/34STqU1 (recognizing that “no vaccine is 100% effective,” but observing that

   vaccines “are effective at preventing COVID-19” or developing severe illness in “real

   world conditions.”). The CDC estimates that a single dose of the Moderna vaccine reduces

   the chances of infection by 80 percent and a second dose reduces the chances by over 90

   percent. Id.

          In addition, as the Court noted above, 323 staff and 811 inmates in the facility where

   defendant is housed have been vaccinated against COVID-19. COVID-19 Cases, Federal

                                                5


Case 3:17-cr-00037-TAV-DCP Document 707 Filed 07/21/21 Page 5 of 6 PageID #: 11586
   Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited July 19, 2021). The

   Bureau of Prison’s ongoing vaccination efforts further diminish the risk defendant faces

   from COVID-19.

         With all of the above in mind, the Court finds that because Defendant is vaccinated

   against COVID-19, “his susceptibility to the disease is [not] ‘extraordinary and

   compelling’ for purposes of § 3582(c)(1)(A).” United States v. Smith, No. 17-cr-20753,

   2021 U.S. Dist. LEXIS 20421, 2021 WL 364636, at *2 (E.D. Mich. Feb. 3, 2021). And

   while the Court recognizes that defendant suffers from multiple medical conditions, those

   conditions, on their own, are not extraordinary and compelling. Accordingly, the Court

   finds that defendant has not satisfied the extraordinary and compelling requirement needed

   for compassionate release, and his motion for compassionate release will be DENIED.

   IV.   Conclusion

         Accordingly, for the reasons set forth more fully above, defendant’s motion for

   compassionate release [Docs. 643] is DENIED.

         IT IS SO ORDERED.


                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE




                                               6


Case 3:17-cr-00037-TAV-DCP Document 707 Filed 07/21/21 Page 6 of 6 PageID #: 11587
